Citation Nr: 0603466	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1950 to August 
1952.  He died in September 2001.  The appellant is his 
widow.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO granted entitlement 
to Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) based the 
veteran's total disability rating for more than ten years 
immediately preceding his death, and found the appellant 
eligible for Dependents' Educational Assistance (DEA), but 
denied her claim for service connection for the cause of the 
veteran's death.

The Board notes that, although DIC benefits are payable as if 
the cause of death were service-connected, the claim for 
service connection for the cause of the veteran's death is 
not moot, because there are additional benefits to which the 
appellant could be entitled if granted service connection for 
the cause of the veteran's death.  The appellant's claim for 
burial benefits was granted in June 2002 in the amount of 
$300.00 for funeral costs and $150.00 for cemetary plot 
costs, which was "the amount allowed for a veteran whose 
death wasn't related to military service."  If the cause of 
the veteran's death were found to be service-connected, the 
appellant would be entitled to additional burial benefits.  
Specifically, if it is established under 38 U.S.C.A. § 1310 
that the veteran's death is the result of a service- 
connected disability, the law provides a greater benefit 
under 38 U.S.C.A. § 2307 (West 2002), which provides for 
payment of burial and funeral expenses incurred in connection 
with the death of the veteran in an amount not exceeding the 
greater of (1) $2,000, or (2) the amount authorized in the 
case of a Federal employee whose death occurs as a the result 
of an injury sustained in the performance of duty.  Any 
amount paid under 38 U.S.C.A. § 2307 (West 2002) is in lieu 
of burial benefits paid under 38 U.S.C.A. §§ 2302 or 2303.  
Thus, where nonservice-connected burial benefits have already 
been paid, as in this case, but it is later determined that 
entitlement to service- connected death exists, the 
difference between the amount previously paid and the amount 
payable under § 2307 may be paid.  See also VAOPGCPREC 15-95 
(June 2, 1995); 60 Fed. Reg. 43187 (1995).  Accordingly, the 
current claim for service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310 (West 2002) is not 
moot even though DIC benefits and Chapter 35 benefits have 
been awarded.

In May 2005, the Board remanded the claim for service 
connection for the cause of the veteran's death for 
additional development, specifically, to obtain a medical 
opinion as to whether there was a relationship between the 
veteran's death and any of his service-connected disabilities 
alone or in combination, and the extent of such a 
relationship.  As the requested development has taken place, 
the Board will now decide the claim.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  At the time of his September 2001 death, the veteran was 
service-connected for residuals of a shell fragment wound to 
his right buttock, equivalent to ankylosis, with an 
evaluation of 70 percent disabling, residuals of a shell 
fragment wound to the left buttock rated 40 percent 
disabling, circulatory deficiency of the right leg rated 30 
percent disabling, residuals of a shell fragment wound in the 
lumbar region rated 20 percent disabling, painful scarring 
rated 10 percent disabling, and impaired hearing rated 10 
percent disabling.  He had been rated totally disabled for 
more than ten years immediately prior to his death.

2.  The preponderance of the competent, probative evidence of 
record reflects that the vascular thrombosis that caused the 
veteran's death from a cerebral infarction was neither 
related to his military service nor his service-connected 
right leg circulatory deficiency nor any other service-
related disorder.
CONCLUSION OF LAW

A service-related disorder neither caused nor contributed to 
the veteran's death from cerebral infarction due to vascular 
thrombosis, and neither the cerebral infarction nor the 
vascular thrombosis was otherwise related to service.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the appellant filed her October 2001 
claim, the RO sent her a November 2001 letter explaining VA's 
duties to notify and assist her with this claim, and the 
appellant's rights and responsibilities in this regard.  The 
RO did not take any action until its March 2002 rating 
decision.  Thus, in compliance with Pelegrini, VA provided 
VCAA notification to the veteran prior to its initial 
adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's November 
2001 letter told the appellant it was working on her claim 
for service-connected death benefits, and explained what she 
had to show to establish entitlement to this benefit, as well 
as how she could be entitled to DIC even if the veteran's 
death were not service-connected.  The letter also indicated 
that additional information or evidence was needed from the 
appellant and the RO wrote: "[S]end us the evidence we need 
as soon as possible."  In addition, after the Board's May 
2005 remand, the Appeals Management Center (AMC) sent the 
appellant a June 2005 letter that clarified the respective 
responsibilities of VA and the appellant in obtaining 
additional evidence and stated: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, to the extent that the timely November 2001 
letter was deficient, these deficiencies were remedied by the 
AMC's June 2005 letter, the letters complied with the all of 
the elements of the VCAA's notice requirement, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  It is therefore not prejudicial for the Board 
to proceed to finally decide this appeal.  See generally 
Mayfield (discussing prejudicial error analysis).

Moreover, VA obtained the veteran's service medical records 
(SMRs) and all identified treatment records.  In addition, as 
directed by the Board, the AMC obtained a medical opinion as 
to the key question in the case, namely, the nature and 
extent of any relationship between the veteran's service-
connected disabilities and his death.  Moreover, there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
The Board notes the argument of appellant's representative in 
the January 2006 Informal Hearing Presentation, in which the 
representative argued that the appellant sent a June 2005 
statement (VA Form 21-4138) and authorization for release of 
records (VA Form 21-4142) indicating that additional records 
were available, and that VA did not seek these records, thus 
violating its duty to assist the appellant.  However, review 
of the claims folder reflects that the appellant's June 2005 
statement and authorization refer to the records of West 
Virginia University Hospitals in Morgantown, West Virginia, 
and that these records, including September 2001 inpatient 
abstract and expiration summary, have been obtained and 
associated with the claims file.  VA thus complied with the 
VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any 
veteran dies after December 31, 1956, from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2005).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2005).

The veteran died in September 2001.  The death certificate 
lists his cause of death as cerebral infarction due to or as 
a consequence of vascular thrombosis.  At the time of his 
death, the veteran was service-connected for residuals of a 
shell fragment wound to his right buttock, equivalent to 
ankylosis, with an evaluation of 70 percent disabling, 
residuals of a shell fragment wound to the left buttock, 40 
percent disabling, circulatory deficiency of the right leg, 
30 percent disabling, residuals of a shell fragment wound in 
the lumbar region, 20 percent disabling, painful scarring, 10 
percent disabling, and impaired hearing, 10 percent 
disabling.  As noted, the veteran had been rated totally 
disabled for more than ten years immediately prior to his 
death.  The appellant, in her March 2003 notice of 
disagreement (NOD), August 2002 statement in support of claim 
(VA Form 21-4138), and January 2004 substantive Appeal (VA 
Form 9), argued that the veteran's service-connected right 
leg circulatory disorder resulted in blood clots for which he 
had been on Coumadin for approximately thirty years, 
resulting in the vascular thrombosis that caused his death 
from cerebral infarction.  However, the preponderance of the 
competent evidence of record indicates otherwise.

The West Virginia University Hospitals September 2001 
Expiration summary found, similar to the death certificate, 
that the veteran's death was caused by a cerebrovascular 
accident secondary to basilar and bilateral vertebral artery 
thrombosis.  The physician who signed this document did not, 
however, opine as to the cause of the veteran's thrombosis, 
noting only as patient history hypertension, diabetes, 
prostate cancer, chronic renal insufficiency, and multiple 
deep vein thrombosis in one leg.  The physician noted that on 
admission, the veteran had right sided weakness followed by 
unresponsiveness, a CAT scan of the head and angiogram showed 
basilar artery occlusion, and vertebral artery occlusion, 
attempts to dissolve the clots were unsuccessful, the veteran 
was hypertensive, his condition did not improve overnight, 
and it was decided in consultation with the family that he 
should be removed from mechanical ventilation and be made 
comfort care, after which he died the morning after 
admission.  It was also noted that the family declined an 
autopsy.

Thus, the record made contemporaneous to the veteran's death 
does not contain an opinion as to the cause of the thrombosis 
that caused the veteran's death from a cerebrovascular 
incident.  The only such opinion was offered by a VA 
thoracic/vascular surgeon in August 2005.  That physician 
reviewed the claims folder, listed the disorders for which 
the veteran was service-connected, and summarized the 
findings of the death certificate and West Virginia 
University Hospitals expiration summary.  He then wrote that 
the reason for the thrombosis and occlusion in this case was 
atherosclerosis and thrombosis resulting from atherosclerotic 
plaque rupture or occlusion and secondary thrombosis.  He 
also noted that there was no embolic phenomenon and none of 
the incidents that caused the veteran's death were related to 
the presence of deep vein thrombosis or the history of blood 
clots in the veteran's legs, or had any relation to the 
previous buttock wounds that the veteran sustained during 
combat.  He added that none of the medication that the 
veteran received in the past or treatment that he had during 
his life would contribute to his final demise with the above-
noted final diagnosis as the cause of death.  He concluded: 
"I do not think the final cause of death in this veteran has 
any connection with his services nor had any relation with 
treatment or medication he had received while he was alive."

The VA physician's opinion was the only medical opinion as to 
the etiology of the veteran's death, and the appellant the 
appellant was not competent to opine on this medical 
question.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
The VA physician's opinion was competent because the 
physician reviewed the claims folder, accurately 
characterized the contents, and explained why he concluded 
that the veteran's death was not due to a service-related 
disorder or medication prescribed for such disorders.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).

In addition, there is no other evidence indicating that the 
veteran's death from a cerebral infarction due to vascular 
thrombosis was related to service.  There are no notations in 
the service medical records as to cerebrovascular problems or 
vascular thrombosis, the treatment records of the injuries 
that the veteran suffered when his jeep struck a landmine 
repeatedly note that there was no artery or nerve 
involvement, and the Physical Evaluation Board examination 
report, upon which the veteran's discharge from service was 
based, was normal for the vascular and neurologic systems.  
Similarly, the cardiovascular and neurologic systems were 
normal at the December 1952 and September 1953 VA 
examinations, with no mention of vascular thrombosis or blood 
clots, a May 1959 VA treatment note diagnosed the veteran 
with phlebitis, deep veins, left leg, treated, cured, and a 
September 1961 discharge summary from the Clarksburg, West 
Virginia VA Medical Center (VAMC) indicates that the physical 
examination was entirely within the limits of except for 
positive findings including anal ulcer, scarring and 
tenderness of the coccyx, right thigh, right buttock, and 
right hip.  The first complaints of swelling and poor 
circulation of the right leg appear to be at the January 1964 
VA examination, which found on neurological examination that 
there was some weakness in the right leg but muscle tone of 
the quadriceps and more peripheral muscles was good.  There 
was also loss of sensation over the area of the veteran's 
scars and the lateral aspect of both legs, but all other 
neurological findings were normal.  Subsequent treatment 
records, including the records of the Clarksburg, West 
Virginia VAMC cited by the appellant in her August 2003 
statement, do show, as the appellant accurately noted in her 
statement, that the veteran had numerous right leg blood 
clots that were treated with blood thinners for many years.  
However, there is no opinion or indication in these records 
as to a connection between the vascular thrombosis that 
caused the veteran's death from cerebral infarction and his 
military service, his right leg circulatory disorder or blood 
clots, or any other service-related disorder.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the vascular thrombosis that 
caused the veteran's cerebral infarction resulting in his 
death is neither related to his military service nor his 
service-connected right leg circulatory deficiency nor any 
other service-related disorder.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for the cause of the veteran's death must 
therefore be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


